In re: Ervin Joseph Louis, applying for writ of mandamus.
Granted. See Order.
On considering the petition of relator in the above entitled cause, and further considering the fact that an order was issued on November 22, 1974, ordering the Clerk of the 16th Judicial District Court, Parish of St. Mary, to transmit relator’s appellate record to this Court and numerous requests having been made to this effect to no avail:
Ordered that the Honorable Benny A. Blakeman, Clerk of the 16th Judicial District Court, Parish of St. Mary, transmit the record in this matter, without the payment of costs, to this Court on- or before Friday, June 27, 1975, or show cause at 10:00 A.M. that date, why he should not be held in contempt of this Court for failure to do so.